               Case 2:21-cv-00689-JCC Document 15 Filed 06/11/21 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MAHLON MEYER,                                       CASE NO. C21-0689-JCC
10                           Plaintiff,                   MINUTE ORDER
11           v.

12    RENTON COLLECTIONS, INC., a Washington
      Corporation,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation and proposed order of
18
     dismissal (Dkt. No. 14). Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a case may be
19
     dismissed without a court order if there is a “stipulation of dismissal signed by all parties who
20
     have appeared.” Here, all parties that have appeared stipulate to the dismissal of this case with
21
     prejudice and without an award of costs or fees to any party. (Dkt No. 14.) Thus, under Federal
22
     Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing. Pursuant to the stipulation,
23
     the Court ORDERS that this case is DISMISSED with prejudice and without costs or fees to any
24
     party. The Clerk is directed to CLOSE this case.
25
     //
26


     MINUTE ORDER
     C21-0689-JCC
     PAGE - 1
            Case 2:21-cv-00689-JCC Document 15 Filed 06/11/21 Page 2 of 2




 1        DATED this 11th day of June 2021.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Paula McNabb
 4
                                              Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0689-JCC
     PAGE - 2
